Citation Nr: 0622124	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-42 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty during periods from 
February 1968 to November 1978.  He served in the Republic of 
Vietnam from January 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied service connection for 
post-traumatic stress disorder (PTSD).

The Board received additional evidence without the benefit of 
a waiver for RO consideration in May 2006.  See 38 C.F.R. § 
20.1304.  However, it is not necessary that this evidence be 
returned to the RO for initial consideration as the evidence 
is not pertinent to the issue on appeal in that the claim has 
been denied due to the lack of corroboration of the veteran's 
in-service stressors.  The evidence submitted on behalf of 
the veteran's claim is an October 2005 lay statement from the 
veteran's sister that explains the veteran's current behavior 
and his behavior after discharge from service.  This evidence 
does not corroborate the veteran's claimed in-service 
stressors.  Accordingly, the Board finds that the evidence 
received by the veteran is not evidence for which a remand is 
required under 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  The evidence of record sustains that the veteran was 
subjected to stresses reasonably associable with combat while 
serving as a field wireman in Vietnam with the 2nd Battalion, 
320th Field Artillery.


CONCLUSION OF LAW

PTSD is reasonably the result of service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(2) (2005).  Second, VA has a duty to 
notify the claimant as to any information and evidence needed 
to substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2005); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2005).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

II.  Decision    

The veteran asserts in his November 2004 statement that his 
current diagnosis of PTSD is related to service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA is not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
Therefore, whether the evidence establishes the occurrence of 
stressors is a question of fact for adjudicators, and whether 
any stressors that occurred were of sufficient gravity to 
cause or to support a diagnosis of PTSD is a question for 
medical professionals.  Cohen, supra.

When there is a current diagnosis of PTSD the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Therefore, if the claimed 
stressor is not combat related, the veteran's lay testimony 
regarding the in-service stressor is insufficient, standing 
alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence supports 
the grant of service connection for PTSD.  The veteran has 
presented a diagnosis of PTSD which, for the purposes of this 
appeal, the Board presumes, without deciding, to conform to 
the DSM-IV requirements.  See 38 C.F.R. §§ 3.304(f); 4.125(a) 
(2005).

The Board notes the veteran served as a wireman while in 
service.  Awards and decorations given to the veteran include 
the Republic of Vietnam Cross of Gallantry with Palm, Vietnam 
Service Medal, Republic of Vietnam Campaign Medal, and two 
Overseas Bars.  Moreover, while in Vietnam, the veteran was 
assigned to a unit that is contended to have provided direct 
fire support for elements of the 101st Airborne Division.  

The issue presented in this case concerns whether the veteran 
was actually exposed to the stressors supporting his PTSD 
diagnosis.  In pertinent part, the veteran contends that 
while in service, he was exposed to a number of stressful 
incidents, which precipitated the development of post-
traumatic stress disorder.  More specifically, the veteran 
has provided information about stressors inclusive of:  
seeing a fellow soldier shot and killed, watching a 
Vietnamese soldier tarred to his death, and seeing bodies of 
women and children being decapitated.  According to the 
veteran, it was these specific incidents, amongst others, 
which precipitated the development of his current PTSD.

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, and data in support 
thereof, have been generally consistent and credible.  His 
service records, and other evidence on file, sufficiently 
supports a finding that he was in combat compatible 
circumstances while assigned to the 2nd Battalion, 320th 
Field Artillery.  The stressors identified by him on numerous 
occasions were under alleged conditions that are entirely 
conceivable and he was in all probability subject to combat 
compatible circumstances which offered considerable stress.  

In January 2004, the veteran was afforded a VA examination.  
Upon an interview with the veteran and a review of his 
stressors, the examiner diagnosed the veteran with post-
traumatic stress disorder.

Accordingly, resolving all reasonable doubt in favor of the 
veteran, the Board finds that his PTSD is reasonably the 
result of service, and that he meets the criteria for the 
award of service connection for post-traumatic stress 
disorder.  See 38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


